Petition for Writ of Injunction Denied and Memorandum Opinion filed July
3, 2008







 
Petition
for Writ of Injunction Denied and Memorandum Opinion filed July 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00510-CV
____________
 
IN RE SUGARLAND@GREATWOOD, L.P. and
SUGARLAND@GREATWOOD GP, L.L.C., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF INJUNCTION
 

 
M E M O R
A N D U M   O P I N I O N
On June
19, 2008, relators, Sugarland@Greatwood, L.P. and
Sugarland@Greatwood GP, L.L.C., filed a petition for writ of injunction in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
In the petition, relators ask this court to enjoin the Honorable Brady G.
Elliott , presiding judge of the 268th District Court of Fort Bend County, and
real party in interest, Centerpoint Energy Houston, L.L.C., from taking any
action to enforce the mandatory relief award in the trial court=s June 6, 2008 order granting
Centerpoint Energy Houston, L.L.C.=s petition for a temporary
injunction. 




Relators
have not established their entitlement to the extraordinary relief of a writ of
injunction.  Accordingly, we deny relators= petition for writ of injunction and
also deny relators= related emergency motion to stay the trial court=s June 6, 2008 order. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 3, 2008.
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.